 1                                                                  Honorable Ronald B. Leighton
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
      SEAN WILSON, individually and on behalf
 9    of all other similarly situated,                 NO. 3:18-cv-05275-RBL

10                         Plaintiff,                  DECLARATION OF JENNIFER M.
                                                       JENSEN IN SUPPORT OF MOTION
                   v.
11                                                     FOR PROTECTIVE ORDER RE
      PTT, LLC, a Delaware limited liability           PLAINTIFF’S SUBPOENAS TO
12    company d/b/a HIGH 5 GAMES, LLC, a               APPLE INC. AND GOOGLE LLC
      Delaware limited liability company,
13                                                     NOTE ON MOTION CALENDAR:
                           Defendant.                  FEBRUARY 7, 2020
14

15

16      I, Jennifer M. Jensen, declare and state as follows:

17          1.      I am an attorney with the Boise office of the law firm of Holland & Hart LLP

18   and am one of the attorneys representing Defendant High 5 Games, LLC (“High 5”). I make

19   this declaration based on my personal knowledge and based on my personal involvement in

20   this case as counsel for High 5.

21          2.      Attached hereto as Exhibit A is a true and correct copy of the notice copy of a

22   subpoena Wilson’s counsel represented was served on Apple, Inc. (“Apple”) on or about

23   January 13, 2020.

24          3.      Attached hereto as Exhibit B is a true and correct copy of the notice copy of a

25   subpoena Wilson’s counsel represented was served on Google LLC (“Google”) on or about

26   January 13, 2020.
     DECLARATION OF JENNIFER M.                                       CARNEY BADLEY SPELLMAN, P.S.
     JENSEN IN SUPPORT OF MOTION FOR                                  701 FIFTH AVENUE, SUITE 3600
     PROTECTIVE ORDER RE PLAINTIFF’S                                  SEATTLE, WA 98104
     SUBPOENAS TO APPLE INC. AND                                      TEL: (206) 622-8020 FAX: (206) 467-
                                                                      8215
     GOOGLE LLC -1
     (3:18-CV-05275-RBL)
 1            4.    After receiving the notice copies of the subpoenas to Apple and Google
 2   (collectively the “Subpoenas”), I attempted to contact the person handling responses to the
 3   subpoenas in Apple’s and Google’s legal departments. I placed calls to the general legal
 4   department lines for Apple and Google, which were the only phone numbers available to me.
 5   My calls were not returned.
 6            5.    I also wrote emails to the general legal department email addresses for Apple
 7   and Google, which were the only email addresses available. I received no response from
 8   Apple to my email. On January 27, 2020, I received an email response from an individual at
 9   Google, named Molly O’Neil. Ms. O’Neil informed me that Google had served objections on
10   counsel for Plaintiff Sean Wilson.
11            6.    The next day, on January 28, 2020, I participated in a telephone conference
12   meet and confer in good faith, with counsel for Plaintiff. Among other topics, we met and
13   conferred about Requests for Production 1 and 2 in the Subpoenas. We discussed the
14   objections and arguments raised in this Motion for Protective Order. Plaintiff’s counsel
15   confirmed that the Subpoenas were not intended to seek names or contact information of
16   absent class members. I also requested a copy of the objections Google had served on counsel
17   for Plaintiff. Plaintiff’s counsel represented he had not received any response from Apple.
18   Plaintiff’s counsel stated that a copy of Google’s objections would only be provided to High
19   5’s counsel if Google had no objection to sharing the copy. Plaintiff’s counsel gave me the
20   name of the individual who had served the objections. It was Ms. O’Neil. I emailed Ms.
21   O’Neil again and requested a copy of the objections, but on January 30, 2020, she emailed
22   back, refusing to provide them.
23            7.    Despite meeting and conferring, the parties were unable to reach a mutually
24   agreeable compromise on the scope of the Subpoenas, necessitating this Motion for Protective
25   Order.
26
     DECLARATION OF JENNIFER M.                                       CARNEY BADLEY SPELLMAN, P.S.
     JENSEN IN SUPPORT OF MOTION FOR                                  701 FIFTH AVENUE, SUITE 3600
     PROTECTIVE ORDER RE PLAINTIFF’S                                  SEATTLE, WA 98104
     SUBPOENAS TO APPLE INC. AND                                      TEL: (206) 622-8020 FAX: (206) 467-
                                                                      8215
     GOOGLE LLC -2
     (3:18-CV-05275-RBL)
 1          I declare under penalty of perjury under the laws of the United States of America that
 2   the foregoing is true and correct.
 3          DATED this 30th day of January, 2020.
 4
                                                 /s/ Jennifer M. Jensen
 5                                               Jennifer M. Jensen
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
     DECLARATION OF JENNIFER M.                                      CARNEY BADLEY SPELLMAN, P.S.
     JENSEN IN SUPPORT OF MOTION FOR                                 701 FIFTH AVENUE, SUITE 3600
     PROTECTIVE ORDER RE PLAINTIFF’S                                 SEATTLE, WA 98104
     SUBPOENAS TO APPLE INC. AND                                     TEL: (206) 622-8020 FAX: (206) 467-
                                                                     8215
     GOOGLE LLC -3
     (3:18-CV-05275-RBL)
 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on this 30th day of January, 2020, I electronically filed the
      foregoing DECLARATION OF JENNIFER M. JENSEN IN SUPPORT OF MOTION
 3    FOR PROTECTIVE ORDER RE PLAINTIFF’S SUBPOENA TO APPLE INC.
 4    AND GOOGLE LLC with the Clerk of the Court using the CM/ECF system which will
      send notification of such filing to the following:
 5           Attorneys for Plaintiff
 6           Cecily C. Shiel
             TOUSLEY BRAIN STEPHENS PLLC
 7           1700 7th Ave Ste 2200
             Seattle WA 98101-4416
 8           Tel: (206) 682-5600
             cshiel@tousley.com
 9

10           Attorneys for Plaintiff
             Benjamin H. Richman
11           EDELSON PC
             350 North LaSalle St 14th Fl
12           Chicago IL 60654
             Tel: (312) 589-6370
13
             brichman@edelson.com
14
             Attorneys for Plaintiff
15           Todd Logan
             Rafey S. Balabanian
16           Eve-Lynn Rapp
             Brandt Silver-Korn
17
             EDELSON PC
18           123 Townsend St Ste 100
             San Francisco CA 94107
19           Tel: (415) 638-9660
             tlogan@edelson.com
20           rbalabanian@edelson.com
             erapp@edelson.com
21
             bsilverkorn@edelson.com
22

23                                              /s/ Stacy Gust
                                                Stacy Gust, Legal Assistant
24   14087564_v1

25

26 DECLARATION OF JENNIFER M.                                       CARNEY BADLEY SPELLMAN, P.S.
     JENSEN IN SUPPORT OF MOTION FOR                                701 FIFTH AVENUE, SUITE 3600
     PROTECTIVE ORDER RE PLAINTIFF’S                                SEATTLE, WA 98104
     SUBPOENAS TO APPLE INC. AND                                    TEL: (206) 622-8020 FAX: (206) 467-
                                                                    8215
     GOOGLE LLC -4
     (3:18-CV-05275-RBL)
EXHIBIT A
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Western District of Washington

                           Sean Wilson
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 18-cv-05275-RBL
           PTT, LLC, d/b/a High 5 Games, LLC                                  )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                                  Apple Inc.
                                                      One Apple Park Way, Cupertino, CA 95014
                                                       (Name of person to whom this subpoena is directed)

      ✔
      ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See attached Rider



 Place: Edelson PC                                                                      Date and Time:
          123 Townsend Street, Suite 100                                                                    01/31/2020 11:59 pm
          San Francisco, CA 94107

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        01/13/2020

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)    Sean Wilson
                                                                        , who issues or requests this subpoena, are:
Todd Logan, 123 Townsend Street, Suite 100, San Francisco, CA 94107, tlogan@edelson.com, 415-638-9660

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                                                           The Honorable Ronald B. Leighton
 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4                         WESTERN DISTRICT OF WASHINGTON
                                  TACOMA DIVISION
 5

 6

 7    SEAN WILSON, individually and on behalf of   Case No. 18-cv-05275-RBL
      all others similarly situated,
 8
                          Plaintiff,               RIDER TO SUBPOENA TO APPLE,
 9
      v.                                           INC.
10
      PTT, LLC, a Delaware limited liability
11    company, d/b/a HIGH 5 GAMES, LLC, a
      Delaware limited liability company,
12
                          Defendant.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     RIDER TO SUBPOENA TO APPLE, INC.          1                 CASE NO. 18-cv-05275-RBL
 1                                              I. Definitions

 2          1.       “Communication” or “Communications” means the transmittal of information,

 3   facts or ideas, Including Communications in the form of any discussion, conversation, inquiry,

 4   negotiation, agreement, understanding, meeting, telephone conversation, letter, correspondence,

 5   note, memorandum, e-mail message, e-mail attachment, instant message, text message,

 6   electronic chat, telegram, audio recordings, advertisement or other form of exchange of words,

 7   whether oral or written, or sent or received by You to or from any entity, Including files

 8   maintained or exchanged internally within Your business or with Your employees.

 9   “Communication” or “Communications” also means all written and unwritten but recorded

10   correspondence, Including non-duplicate drafts, Versions not sent, and copies that differ only in

11   margin notes or annotations, Including memos, letters analog or digital recordings, audio

12   recordings, electronic chat logs, voicemail, email, computer files, computer discs, or other things

13   sent or received by You to or from any entity, Including files maintained or exchanged internally

14   within Your business or with Your employees.

15          2.      “Date” means the exact year, month, and day, if known, or if not known, Your

16   best approximation thereof.

17          3.      “Document” or “Documents” means any writings, letters, telegrams, memoranda,

18   correspondence, Communications, email messages, memoranda or notes of conferences or

19   telephone conversations, reports, studies, lists, compilations of data, papers, books, records,

20   contracts, deeds, leases, agreements, pictures, photographs, transcripts, tapes, microfilm,

21   Computer data files, printouts, accounting statements, mechanical and electrical recordings,

22   checks, pleadings, and other tangible things upon which any handwriting, typing, printing,

23   drawing, representation, photostatic, or other magnetic or electrical impulses or other form of

24   Communication is recorded, stored or produced, Including audio and video recordings, and ESI

25   (Including e-mails, web pages, websites, computer discs, computer programs and computer files,

26   Including, where applicable, compiled and uncompiled source code), whether or not in printout

27

28
     RIDER TO SUBPOENA TO APPLE, INC.                 2                     CASE NO. 18-cv-05275-RBL
 1   form. These terms shall also mean copies of Documents even though the originals are not in

 2   Your possession, custody or control; every copy of a Document which contains handwritten or

 3   other notations or which otherwise does not duplicate the original of any other copy; all

 4   attachments to any Documents; and any other Documents, item and/or information discoverable

 5   under federal law and procedure, Including, without limitation, the items referenced in Federal

 6   Rule of Civil Procedure 34(a)(1).

 7           4.      “Electronically Stored Information” or “ESI” as used herein, means and refers to

 8   computer generated information or data of any kind, stored on computers, file servers, discs, tape

 9   or other devices or Media, or otherwise evidenced by recording on some storage Media, whether

10   real virtual, or cloud based.

11           5.      “Including” means “including, but not limited to;” “Includes” means “includes,

12   but is not limited to.”

13           6.      “Media” means or refers to an object or device, real or virtual, Including a disc,

14   tape, computer or other device, on which data is or was stored.

15           7.      “Metadata” means or refers to data about data, Including information embedded

16   in a native file or other data that is not ordinarily viewable or printable from the application that

17   generated, edited, or modified the native file, which describes the characteristics, origins, usage

18   and validity of the electronic file as well as information generated automatically by the operation

19   of a computer or other information technology system when a native file is created, modified,

20   transmitted, deleted or otherwise manipulated by a user of such system.

21           8.      “Person” means any natural person, corporation, partnership, association,

22   organization, joint ventures, or other entity of any type or nature.

23           9.      “Plaintiff” means Plaintiff Sean Wilson.

24           10.     “Purchase Information” means the Date, time, dollar amount, number of Virtual

25   Chips purchased, and UserId associated with a Virtual Chip Transaction.

26           11.     “Related Entities” means an entity’s predecessors and successors, present and

27

28
     RIDER TO SUBPOENA TO APPLE, INC.                  3                     CASE NO. 18-cv-05275-RBL
 1   former agents, present and former attorneys, present and former directors, present and former

 2   divisions, present and former employees, present and former officers, present and former related

 3   companies, present and former subsidiaries, and all Persons acting, purporting to act, or that have

 4   purported to act on behalf of any of them.

 5          12.     “UserId” means a unique identifier attached to a Person who has a High 5 Casino,

 6   High 5 Vegas, and/or Apple App Store account.

 7          13.     “Virtual Chips” means the virtual currency users may purchase in casino apps,

 8   regardless of the denominated name for that virtual currency within the app (e.g., “Chips,”

 9   “Coins,” “Tokens,” “Credits,” etc.).

10          14.     “Virtual Chip Transaction” means a transaction in which a casino app user

11   exchanges money for Virtual Chips.

12          15.     “You” or “Your” means Apple, Inc. and its Related Entities.

13                                          II. General Instructions

14          1.      All Documents must be produced in their native data format, along with all

15   relevant Metadata. In the event You contend that Documents to be produced in response to any

16   of the Requests are more readily available and easier to use, search, manage, and produce in a

17   non-native form, You shall promptly notify Plaintiff’s counsel of the specific Documents at issue

18   and the Parties shall meet and confer. If no agreement as to the format of the production for the

19   Documents specified can be reached, the Parties shall submit their dispute to the Court.

20          2.      Each page of the produced Document or Media upon which ESI in native format

21   is produced shall have a legible, unique page identifier, or “Bates Number.”

22          3.      Where production of .tiff images rather than native format ESI is agreed upon by

23   the Parties, each Document image file shall be named with the unique Bates Number of the first

24   page of the Document, followed by the extension “.tiff.” To the extent separate text files are

25   provided, text files should be named the same as the first .tiff image of the Document.

26          4.      When producing the requested Documents, You are to designate for which

27

28
     RIDER TO SUBPOENA TO APPLE, INC.                  4                   CASE NO. 18-cv-05275-RBL
 1   specific Request(s) the Document is responsive, identifying them by Bates Number. Under

 2   Federal Rule of Civil Procedure 45(e)(1), all Documents are to be produced in the form, order,

 3   and manner in which they are maintained in Your files. Documents are to be produced in the

 4   folders, cartons, or containers in which they have been maintained, stored, clipped, stapled, or

 5   otherwise arranged in the same form and manner in which they were found and in such manner

 6   that the office and location from which they were produced is readily identifiable. Whenever a

 7   Document or group of Documents is/are taken out of a file folder, file drawer, file box, or

 8   notebook, before the same is/are produced, attach thereto a copy of the label on the file folder,

 9   file box, or notebook from which the Document or group of Documents was removed.

10          5.      If any Document requested has been lost or destroyed since its creation, identify

11   the nature of the Document (e.g., letter, email, etc.), the Date of the Document, the Persons who

12   sent and received the original and any copy of the Document, a summary of the content of the

13   Document and Describe when, where, how, and by whom said Document was lost or destroyed,

14   and state the name of the Person(s) who last had custody thereof.

15          6.      All definitions should be interpreted to include the defined terms in both their

16   singular and plural forms.

17                                     III. Requests for Production

18   REQUEST FOR PRODUCTION NO. 1

19          Documents sufficient to identify all Virtual Chip Transactions in each of the following

20   casino apps offered on the Apple App Store: High 5 Casino and High 5 Vegas.

21          RESPONSE:

22   REQUEST FOR PRODUCTION NO. 2

23          Documents sufficient to identify the Purchase Information for all Virtual Chip

24   Transactions responsive to Request for Production No. 1.

25          RESPONSE:

26   REQUEST FOR PRODUCTION NO. 3

27

28
     RIDER TO SUBPOENA TO APPLE, INC.                 5                    CASE NO. 18-cv-05275-RBL
 1          For the time period April 1, 2014 to present, Documents sufficient to identify Plaintiff’s

 2   app download, app subscription, app purchase, and in-app purchase history for apps that You

 3   categorize as “Games.”

 4          RESPONSE:

 5   REQUEST FOR PRODUCTION NO. 4

 6          For the time period April 1, 2014 to present, Documents sufficient to identify the total

 7   number of apps, broken down by app category (defined by You at:

 8   https://developer.apple.com/app-store/categories/), that were downloaded by Plaintiff and are not

 9   categorized as “Games.”

10          RESPONSE:

11   REQUEST FOR PRODUCTION NO. 5

12          For apps responsive to Request for Production No. 4, Documents sufficient to identify (i)

13   the date range of Plaintiff’s app downloads (ii) the total number of Plaintiff’s in-app purchases,

14   (iii) the date range of Plaintiff’s in-app purchases, and (iv) the total amount of money Plaintiff

15   has spent on in-app purchases, each broken down by app category (defined by You at:

16   https://developer.apple.com/app-store/categories/).

17          RESPONSE:

18                             *                       *                      *
19
                                                   SEAN WILSON, individually and on behalf of all
20                                                 others similarly situated,
21
     Dated: January 13, 2020                       By:    /s/ Todd Logan
22                                                 One of Plaintiff’s Attorneys
23                                                 Rafey S. Balabanian (SBN 315962)
                                                   rbalabanian@edelson.com
24
                                                   Todd Logan (SBN 305912)
25                                                 tlogan@edelson.com
                                                   Brandt Silver-Korn (SBN 323530)
26                                                 bsilverkorn@edelson.com
                                                   EDELSON PC
27

28
     RIDER TO SUBPOENA TO APPLE, INC.                  6                    CASE NO. 18-cv-05275-RBL
                                        123 Townsend Street, Suite 100
 1                                      San Francisco, California 94107
 2                                      Tel: 415.212.9300
                                        Fax: 415.373.9495
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     RIDER TO SUBPOENA TO APPLE, INC.     7                   CASE NO. 18-cv-05275-RBL
EXHIBIT B
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Western District of Washington

                           Sean Wilson
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 18-cv-05275-RBL
           PTT, LLC, d/b/a High 5 Games, LLC                                  )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                               Google LLC c/o Corporation Service Company
                                           2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA 95833
                                                       (Name of person to whom this subpoena is directed)

      ✔
      ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See attached Rider



 Place: Edelson PC                                                                      Date and Time:
          123 Townsend Street, Suite 100                                                                    01/31/2020 11:59 pm
          San Francisco, CA 94107

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        01/13/2020

                                  CLERK OF COURT
                                                                                            OR

                                            Signature of Clerk or Deputy Clerk                                        Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)    Sean Wilson
                                                                        , who issues or requests this subpoena, are:
Todd Logan, 123 Townsend Street, Suite 100, San Francisco, CA 94107, tlogan@edelson.com, 415-638-9660

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                                                           The Honorable Ronald B. Leighton
 1

 2

 3
                           UNITED STATES DISTRICT COURT
 4                        WESTERN DISTRICT OF WASHINGTON
                                 TACOMA DIVISION
 5

 6

 7    SEAN WILSON, individually and on behalf of   Case No. 18-cv-05275-RBL
      all others similarly situated,
 8
                          Plaintiff,               RIDER TO SUBPOENA TO GOOGLE
 9
      v.                                           LLC.
10
      PTT, LLC, a Delaware limited liability
11    company, d/b/a HIGH 5 GAMES, LLC, a
      Delaware limited liability company,
12
                          Defendant.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     RIDER TO SUBPOENA TO GOOGLE LLC           1                 CASE NO. 18-cv-05275-RBL
 1                                              I. Definitions

 2          1.       “Communication” or “Communications” means the transmittal of information,

 3   facts or ideas, Including Communications in the form of any discussion, conversation, inquiry,

 4   negotiation, agreement, understanding, meeting, telephone conversation, letter, correspondence,

 5   note, memorandum, e-mail message, e-mail attachment, instant message, text message,

 6   electronic chat, telegram, audio recordings, advertisement or other form of exchange of words,

 7   whether oral or written, or sent or received by You to or from any entity, Including files

 8   maintained or exchanged internally within Your business or with Your employees.

 9   “Communication” or “Communications” also means all written and unwritten but recorded

10   correspondence, Including non-duplicate drafts, Versions not sent, and copies that differ only in

11   margin notes or annotations, Including memos, letters analog or digital recordings, audio

12   recordings, electronic chat logs, voicemail, email, computer files, computer discs, or other things

13   sent or received by You to or from any entity, Including files maintained or exchanged internally

14   within Your business or with Your employees.

15          2.      “Date” means the exact year, month, and day, if known, or if not known, Your

16   best approximation thereof.

17          3.      “Document” or “Documents” means any writings, letters, telegrams, memoranda,

18   correspondence, Communications, email messages, memoranda or notes of conferences or

19   telephone conversations, reports, studies, lists, compilations of data, papers, books, records,

20   contracts, deeds, leases, agreements, pictures, photographs, transcripts, tapes, microfilm,

21   Computer data files, printouts, accounting statements, mechanical and electrical recordings,

22   checks, pleadings, and other tangible things upon which any handwriting, typing, printing,

23   drawing, representation, photostatic, or other magnetic or electrical impulses or other form of

24   Communication is recorded, stored or produced, Including audio and video recordings, and ESI

25   (Including e-mails, web pages, websites, computer discs, computer programs and computer files,

26   Including, where applicable, compiled and uncompiled source code), whether or not in printout

27

28
     RIDER TO SUBPOENA TO GOOGLE LLC                  2                     CASE NO. 18-cv-05275-RBL
 1   form. These terms shall also mean copies of Documents even though the originals are not in

 2   Your possession, custody or control; every copy of a Document which contains handwritten or

 3   other notations or which otherwise does not duplicate the original of any other copy; all

 4   attachments to any Documents; and any other Documents, item and/or information discoverable

 5   under federal law and procedure, Including, without limitation, the items referenced in Federal

 6   Rule of Civil Procedure 34(a)(1).

 7           4.      “Electronically Stored Information” or “ESI” as used herein, means and refers to

 8   computer generated information or data of any kind, stored on computers, file servers, discs, tape

 9   or other devices or Media, or otherwise evidenced by recording on some storage Media, whether

10   real virtual, or cloud based.

11           5.      “Including” means “including, but not limited to;” “Includes” means “includes,

12   but is not limited to.”

13           6.      “Media” means or refers to an object or device, real or virtual, Including a disc,

14   tape, computer or other device, on which data is or was stored.

15           7.      “Metadata” means or refers to data about data, Including information embedded

16   in a native file or other data that is not ordinarily viewable or printable from the application that

17   generated, edited, or modified the native file, which describes the characteristics, origins, usage

18   and validity of the electronic file as well as information generated automatically by the operation

19   of a computer or other information technology system when a native file is created, modified,

20   transmitted, deleted or otherwise manipulated by a user of such system.

21           8.      “Person” means any natural person, corporation, partnership, association,

22   organization, joint ventures, or other entity of any type or nature.

23           9.      “Plaintiff” means Plaintiff Sean Wilson.

24           10.     “Purchase Information” means the Date, time, dollar amount, number of Virtual

25   Chips purchased, and UserId associated with a Virtual Chip Transaction.

26           11.     “Related Entities” means an entity’s predecessors and successors, present and

27

28
     RIDER TO SUBPOENA TO GOOGLE LLC                   3                     CASE NO. 18-cv-05275-RBL
 1   former agents, present and former attorneys, present and former directors, present and former

 2   divisions, present and former employees, present and former officers, present and former related

 3   companies, present and former subsidiaries, and all Persons acting, purporting to act, or that have

 4   purported to act on behalf of any of them.

 5          12.     “UserId” means a unique identifier attached to a Person who has a High 5 Casino,

 6   High 5 Vegas, and/or Google Play Store account.

 7          13.     “Virtual Chips” means the virtual currency users may purchase in casino apps,

 8   regardless of the denominated name for that virtual currency within the app (e.g., “Chips,”

 9   “Coins,” “Tokens,” “Credits,” etc.).

10          14.     “Virtual Chip Transaction” means a transaction in which a casino app user

11   exchanges money for Virtual Chips.

12          15.     “You” or “Your” means Google LLC and its Related Entities.

13                                          II. General Instructions

14          1.      All Documents must be produced in their native data format, along with all

15   relevant Metadata. In the event You contend that Documents to be produced in response to any

16   of the Requests are more readily available and easier to use, search, manage, and produce in a

17   non-native form, You shall promptly notify Plaintiff’s counsel of the specific Documents at issue

18   and the Parties shall meet and confer. If no agreement as to the format of the production for the

19   Documents specified can be reached, the Parties shall submit their dispute to the Court.

20          2.      Each page of the produced Document or Media upon which ESI in native format

21   is produced shall have a legible, unique page identifier, or “Bates Number.”

22          3.      Where production of .tiff images rather than native format ESI is agreed upon by

23   the Parties, each Document image file shall be named with the unique Bates Number of the first

24   page of the Document, followed by the extension “.tiff.” To the extent separate text files are

25   provided, text files should be named the same as the first .tiff image of the Document.

26          4.      When producing the requested Documents, You are to designate for which

27

28
     RIDER TO SUBPOENA TO GOOGLE LLC                   4                   CASE NO. 18-cv-05275-RBL
 1   specific Request(s) the Document is responsive, identifying them by Bates Number. Under

 2   Federal Rule of Civil Procedure 45(e)(1), all Documents are to be produced in the form, order,

 3   and manner in which they are maintained in Your files. Documents are to be produced in the

 4   folders, cartons, or containers in which they have been maintained, stored, clipped, stapled, or

 5   otherwise arranged in the same form and manner in which they were found and in such manner

 6   that the office and location from which they were produced is readily identifiable. Whenever a

 7   Document or group of Documents is/are taken out of a file folder, file drawer, file box, or

 8   notebook, before the same is/are produced, attach thereto a copy of the label on the file folder,

 9   file box, or notebook from which the Document or group of Documents was removed.

10          5.      If any Document requested has been lost or destroyed since its creation, identify

11   the nature of the Document (e.g., letter, email, etc.), the Date of the Document, the Persons who

12   sent and received the original and any copy of the Document, a summary of the content of the

13   Document and Describe when, where, how, and by whom said Document was lost or destroyed,

14   and state the name of the Person(s) who last had custody thereof.

15          6.      All definitions should be interpreted to include the defined terms in both their

16   singular and plural forms.

17                                     III. Requests for Production

18   REQUEST FOR PRODUCTION NO. 1

19          Documents sufficient to identify all Virtual Chip Transactions in each of the following

20   casino apps offered on the Google Play Store: High 5 Casino and High 5 Vegas.

21          RESPONSE:

22   REQUEST FOR PRODUCTION NO. 2

23          Documents sufficient to identify the Purchase Information for all Virtual Chip

24   Transactions responsive to Request for Production No. 1.

25          RESPONSE:

26   REQUEST FOR PRODUCTION NO. 3

27

28
     RIDER TO SUBPOENA TO GOOGLE LLC                  5                    CASE NO. 18-cv-05275-RBL
 1          For the time period April 1, 2014 to present, Documents sufficient to identify Plaintiff’s

 2   app download, app subscription, app purchase, and in-app purchase history for apps that You

 3   categorize as “Games.”

 4          RESPONSE:

 5   REQUEST FOR PRODUCTION NO. 4

 6          For the time period April 1, 2014 to present, Documents sufficient to identify the total

 7   number of apps, broken down by app category (defined by You at:

 8   https://support.google.com/googleplay/android-developer/answer/113475?hl=en), that were

 9   downloaded by Plaintiff and are not categorized as “Games.”

10          RESPONSE:

11   REQUEST FOR PRODUCTION NO. 5

12                  For apps responsive to Request for Production No. 4, Documents sufficient to

13   identify (i) the date range of Plaintiff’s app downloads (ii) the total number of Plaintiff’s in-app

14   purchases, (iii) the date range of Plaintiff’s in-app purchases, and (iv) the total amount of money

15   Plaintiff has spent on in-app purchases, each broken down by app category (defined by You at:

16   https://support.google.com/googleplay/android-developer/answer/113475?hl=en).

17          RESPONSE:

18                             *                       *                      *
19
                                                    SEAN WILSON, individually and on behalf of all
20                                                  others similarly situated,
21
     Dated: January 13, 2020                        By:    /s/ Todd Logan
22                                                  One of Plaintiff’s Attorneys
23                                                  Rafey S. Balabanian (SBN 315962)
                                                    rbalabanian@edelson.com
24
                                                    Todd Logan (SBN 305912)
25                                                  tlogan@edelson.com
                                                    Brandt Silver-Korn (SBN 323530)
26                                                  bsilverkorn@edelson.com
                                                    EDELSON PC
27

28
     RIDER TO SUBPOENA TO GOOGLE LLC                   6                     CASE NO. 18-cv-05275-RBL
                                       123 Townsend Street, Suite 100
 1                                     San Francisco, California 94107
 2                                     Tel: 415.212.9300
                                       Fax: 415.373.9495
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     RIDER TO SUBPOENA TO GOOGLE LLC     7                   CASE NO. 18-cv-05275-RBL
